Citation Nr: 1617929	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left ankle, including left ankle arthritis status post prosthetic replacement prior to September 18, 2009, and in excess of 20 percent from September 18, 2009 to May 14, 2012, and from July 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2012, the Veteran testified at a Travel Board hearing; a copy of the transcript is of record.  In March 2016 the Veteran was informed by letter that the Veterans Law Judge (VLJ), who conducted the April 2012 hearing, was no longer employed at the Board; the Veteran was given 30 days to request another hearing.  The 30 days has elapsed and no response has been received; his right to another hearing is deemed waived.  In August 2012, the Board remanded the matter of an increased rating for the service-connected left ankle disability for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First and foremost, the Veteran was afforded a VA examination of the left ankle in August 2014 but was never furnished a Supplemental Statement of the Case addressing this new evidence.  This requires correction on remand.  38 C.F.R. §§ 19.9, 19.31.

In the October 2015 Brief, the Veteran's representative asserted that the symptomatology of swelling; stiffness; less movement than normal; disturbance of locomotion; and interference with sitting, standing and weight-bearing associated with the service-connected left ankle disability present a greater degree of impairment than the currently assigned 20 percent evaluation would indicate.  Given the cited symptoms, the Board finds that inquiry as to whether an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted.  The Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, that does not preclude the Board from considering whether referral to the appropriate officials is required.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the Board finds that a remand is warranted so that the issue of whether the Veteran is entitled to an extra-schedular rating for his left ankle disability.  

The adjudication of the left ankle claim could substantially affect the TDIU claim, and the two claims are thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  By the same token that 38 C.F.R. § 3.321(b)(1) consideration is warranted for the left ankle, consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is warranted as well.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a 38 C.F.R. § 3.159(b) letter as to his increased rating and TDIU claims.  The provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) should be referenced in this letter.

2.  Then, the AOJ should forward the Veteran's claims file (both electronic and physical files, if the physical files are not converted to VBMS prior to this) to an appropriate medical professional to provide an opinion addressing to the Veteran's employability.  

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (listed in an October 2014 rating decision), either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Particular attention is directed to the Veteran's service-connected left ankle disability and its effects.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support the conclusions.

3.  Refer the case to the Director of Compensation Service for consideration of entitlement to increased rating for a left ankle disability, for each period on appeal, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) and for TDIU for extraschedular consideration under 38 C.F.R. § 4.16(b).

4.  Then, after conducting any additional development deemed warranted, the claims of entitlement to an increased rating for a left ankle disability and a TDIU must be adjudicated to include consideration of whether extraschedular ratings pursuant to 38 C.F.R. 
§§ 3.321(b) and 4.16(b) are appropriate.  If the determination of either claim is unfavorable, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




